                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

JOSHUA MATTHEWS,

       Plaintiff,

v.                                                                Case No: 5:18-cv-641-Oc-10PRL


JULIANE DAY, FNU HAYES, FNU
FORNASH, FNU HAAKE, FNU
THOMAS, FNU BRACKET, FNU
STONE, FNU JACOBSEN, and FNU
UNDERWOOD,

       Defendants.


                       ORDER DIRECTING AMENDED COMPLAINT

       This matter comes before the Court upon review of the file. Plaintiff initiated this action,

proceeding pro se, by filing a Civil Rights Complaint Form (Doc. #1).1 In response to the Court’s

order to show cause (Doc. #7), Plaintiff filed an Amended Complaint (Doc. #11; Compl.). In his

Amended Complaint, Plaintiff identifies numerous perceived wrongs he faced while housed at

Sumter County Detention Center (SCDC), including the denial of a kosher diet and interference

with his religious practice and beliefs; refusal of cleaning supplies; denial of recreation time; denial

of toiletries; use of force; retaliation; and harassment. See Compl. Plaintiff seeks compensatory

damages from defendants in their individual capacities. Id. at ¶ 78. Finding the Amended

Complaint deficient, the Court directs Plaintiff to file a second amended complaint if he wishes to

proceed.




       1
           Plaintiff is not proceeding in forma pauperis. He paid the full filing fee. See docket.
       First, it is unclear what claims Plaintiff seeks to bring against each named defendant.

Plaintiff references the Religious Land Use and Institutionalized Persons Act (RLUIPA) in the

statement of facts, id., ¶ 11, but in the statement of claims, he references deliberate indifference,

due process, and religious exercise seemingly under the First Amendment. Plaintiff must state

what rights under the Constitution, laws, or treaties of the United States have been violated in the

section entitled “Basis for Jurisdiction.” It is improper for Plaintiff to merely list or mention in

passing constitutional or federal rights. Plaintiff must provide support in the statement of facts for

the claimed violations. In amending his complaint, Plaintiff should know that a plaintiff may

recover only declaratory or injunctive relief, not damages, against an individual state actor under

RLUIPA. Because Plaintiff is no longer housed at SCDC, any claim for injunctive relief based on

conduct that occurred there is moot.

       Second, Plaintiff includes extraneous factual assertions and references multiple, unrelated

claims. A plaintiff may set forth only related claims in one civil rights complaint. A plaintiff may

not join unrelated claims and various defendants unless the claims arise “out of the same

transaction, occurrence, or series of transactions or occurrences” and if “any question of law or

fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). As recognized by

the Eleventh Circuit, “a claim arises out of the same transaction or occurrence if there is a logical

relationship between the claims.” Constr. Aggregates, Ltd. v. Forest Commodities Corp., 147 F.

3d 1334, 1337 n.6 (11th Cir. 1998) (quotations and citation omitted). Moreover, as the Seventh

Circuit stated in George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007), “[u]nrelated claims against

different defendants belong in different suits, not only to prevent the sort of morass that [a multi]-

claim, [multi]-defendant suit produced but also to ensure that prisoners pay the required filing

fees.... A buckshot complaint that would be rejected if filed by a free person-say, a suit complaining




                                                 -2-
that A defrauded [him], B defamed him, C punched him, D failed to pay a debt, and E infringed

his copyright, all in different transactions-should be rejected if filed by a prisoner.”

       Currently, Plaintiff includes various allegations that implicate different claims arising out

of incidents with no logical relationship, including a denial of religious freedom, excessive force,

and retaliation. It appears Plaintiff’s primary claims arises under the First Amendment; indeed, he

states, “[i]n summary, Plaintiff complains that the [SCDC] burdened his practice of Judaism by

constantly denying him access to Kosher meals, denying access to daily and weekly religious

services, and denying his right to observe Jewish holidays.” See Compl. ¶ 57. In amending his

complaint, Plaintiff should focus on his First Amendment freedom of religion claim. Claims that

are unrelated must be raised in separate actions. Additionally, Plaintiff should omit facts that are

not relevant to the First Amendment claim. The Federal Rules of Civil Procedure require that

pleadings include a short and plain statement of facts showing that the pleader is entitled to

relief. Fed. R. Civ. P. 8. All averments of the claim “shall be made in numbered paragraphs” and

limited to “a statement of a single set of circumstances.” Fed. R. Civ. P. 10.

       Third, it appears Plaintiff names some defendants based on their roles as supervisors or

grievance responders. In amending his complaint, Plaintiff must name as defendants only those

persons who are responsible for the alleged constitutional violations, keeping in mind that

supervisory liability has been rejected as a theory of recovery under 42 U.S.C. § l983. Thus, a

defendant who holds a supervisory position may not be held liable simply because a correctional

institution staff member violated an inmate’s constitutional rights. Although personal participation

is not specifically required for liability under § l983, there must be a causal connection between

the defendant named and the injury sustained, and that causal connection must be more than the




                                                 -3-
title or job description the supervisory official holds. Additionally, an official is not liable under §

1983 simply for responding to or failing to respond to a grievance.

        Fourth, Plaintiff does not allege facts connecting each named defendant to the alleged

constitutional violation. Plaintiff must clearly describe how each named defendant is involved in

the alleged constitutional violation(s). Although the complaint need not set forth detailed factual

allegations, a plaintiff is required to provide more than mere “labels and conclusions” and the

factual allegations “must be enough to raise a right to relief above the speculative level.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The factual allegations must be sufficient

“to state a claim to relief that is plausible on its face.” Id. at 570. Mere conclusory statements in

support of a threadbare recital of the elements of a cause of action will not suffice. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). The law requires something more “than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id.

        Fifth, Plaintiff does not allege suffering a physical injury. Section 1997e(e) of the Prison

Litigation Reform Act (PLRA) provides: “No Federal civil action may be brought by a prisoner

confined in a jail, prison, or other correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury.” 42 U.S.C. § 1997e(e). To the extent

Plaintiff were to succeed on any viable claim, he would be limited to recovering only nominal

damages.

        Finally, Plaintiff should note that an amended complaint supersedes the filing of the initial

complaint and becomes the operative pleading. Krinsk v. SunTrust Banks, Inc., 654 F.3d 1194,

1202 (11th Cir. 2011). Thus, Plaintiff’s amended complaint must be complete, including all related

claims he wishes to raise, and must not refer to the initial or amended complaints. Additionally,

any affidavits, supporting documents, and/or supplements should be included with the amended




                                                 -4-
complaint and marked as exhibits. After completing his amended complaint, Plaintiff must mail it

to the Court with a copy for each defendant.

       Accordingly, it is hereby ORDERED:

       1. The Clerk of Court shall forward Plaintiff a Civil Rights Complaint Form marked

“Second Amended Complaint.”

       2. Plaintiff must file a Second Amended Complaint WITHIN TWENTY-ONE (21)

DAYS of the date of this Order.

       3. Plaintiff’s failure to comply with this Order may result in the dismissal of this case

without further notice.

       DONE AND ORDERED at Ocala, Florida, this 6th day of September 2019.




Copies to: Pro Se Parties




                                               -5-
